DETAILED ACTION
Claims 3-5, 7-12, 14-17, 19-21 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Final.
This action is responsive to the following communication: the response filed on 11-17-2021. 
 
Specification Objections
The editorial informalities in the specification that have been corrected were received on 11-17-2021. These changes are accepted as proper.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


As per claims 3-5, 7, 10-12, 14, 17, 19-21 of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,671,143 (hereinafter ‘143). 
As per claims 3, 10, 17, ‘143 discloses a method comprising: 
determining, by an entity manager executing on a computing device, that a first entity requires a first power management function to be performed against the first entity; (determining, by an entity manager executing on a computing device, that a first entity requires a first power management function; claim 1) 
generating first power management execution information that identifies a power device address of a first power management device that controls power to the first entity; and (generating first power management execution information that identifies a power device address of the first power management device and that identifies the power management device type; claim 1) 
initiating, on the computing device, an automation engine with the first power management execution information to cause the first power management function to be performed against the first entity via the first power management device based on the first power management execution information. (initiating, on the computing device, an automation engine with the first power management execution information to cause the first power management function to be performed against the first entity via the first 
power management device based on the first power management execution 

As per claims 4, 11, ‘143 discloses a method further comprising: selecting, by the entity manager, a fence agent script from a plurality of fence agent scripts, for use with the first power management device; and storing, in the first power management execution information, a fence agent script identifier that identifies the fence agent script. (selecting a fence agent script of a plurality of fence agent scripts that is configured to communicate with the first power management device;  and performing the first power management function against the first entity via the first power management device using the fence agent script and the first power management execution information; claim 2)  
As per claims 5, 12, 19, ‘143 discloses a method wherein selecting, by the entity manager, the fence agent script further comprises selecting the fence agent script from the plurality of fence agent scripts based on a type of power management device of the first power management device. (determining, from a plurality of different power management device types and selecting a fence agent script of a plurality of fence 
agent scripts ……and performing the first power management function against the first entity via the first power management device using the fence agent script and the first power management execution information; claims 1, 2, and 5 respectively) 

As per claim 20, ‘143 discloses a method further comprising: selecting, by the entity manager, a fence agent script from a plurality of fence agent scripts, for use with the first power management device; and causing the automation engine to use the fence agent script to implement the first power management function against the first 
As per claims 7, 14, ‘143 discloses a method further comprising: prior to generating the first power management execution information, accessing, by the entity manager, configuration data to determine whether a current power management mode is a proxy mode or a non-proxy mode; and based on determining that the current power management mode is the non-proxy mode, generating the first power management execution information that identifies the power device address of the first power management device that controls the power to the first entity. (prior to generating the first power management execution information, accessing, by the entity manager, 
configuration data to determine whether a current power management mode is a 
proxy mode or a non-proxy mode;  and based on determining that the current power management mode is the non-proxy mode, generating the first power management execution information that identifies the power device address of the first power management device that controls the first entity; claim 3)
As per claim 21, ‘143 discloses a method wherein connecting, by the automation engine, to the proxy entity comprises initiating, to the proxy entity from the computing 
device, a secure shell (SSH) secure channel; Claim 6) 


Thus, a later application claim is not patentably distinct from an earlier patent claim if the later claim is anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
As per claims 8 and 15 of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,671,143 (hereinafter ‘143) in view of Yagi et al. [Publication No. 2013/0275793]
‘143 does not distinctly disclose a method of detecting, by the entity manager, that the first entity has failed to respond to a polling request.

However, Yagi et al. discloses detecting, by the entity manager, that the first entity has failed to respond to a polling request. ([0054] At a timing 5004, in a case where no polling packet is received within a certain period of time, the communication status determination unit 4003 issues a notification to the power supply stop execution 
It would have been obvious at the time of the invention was filed to modify the teachings of ‘143 and Yagi et al. because all references are in the same field of endeavor. Yagi’s teaching of performing a power management based on no pooling request being received  would enhance ‘143 as modified system by allowing the system to shut down unresponsive components as part of reset, thus improving system reliability.
Claims 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. [Patent No. 9,043,636 B2] in view of Van der Linden et al. [Publication No. 2011/0022812]
As per claim 9, 16, ‘143 does not distinctly disclose wherein the first power management execution information comprises authentication credentials of the first entity.
However, Van der Linden et al. discloses wherein the first power management execution information comprises authentication credentials of the first entity. (Methods and systems for establishing a cloud bridge between two virtual storage resources and for transmitting data from one first virtual storage resource to the other virtual storage resource.  The system can include a first virtual storage resource or cloud, and a storage delivery management service can receive user credentials of a user that identify a storage adapter; abstract) 

It would have been obvious at the time of the invention was filed to modify the teachings of ‘143 and Van der Linden et al. because all references are in the same field of endeavor. Van der Linden’s teaching of performing an authentication would enhance ‘143 by establishing a communication bridge that that is verified thus enhancing system protections from potential unauthorized systems and other entities. 



Allowable Subject Matter
Claims 3-5, 7-12, 14-17, 19-21 are allowed over the prior art.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner

Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov